Citation Nr: 1204513	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-10 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for fracture of the fifth (little) finger of the left hand. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2002 to April 2003 and from December 2005 to November 2006. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted the Veteran's claim of service connection for fracture of the fifth (little) finger of the left hand, and assigned a noncompensable rating, effective January 16, 2004. 

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO. However, in correspondence received in January 2010, the Veteran withdrew his hearing request. 

The Board notes that the Veteran's claim was remanded in a September 2010 Board decision.  The requested development has been completed and the Veteran's claims file has been returned to the Board for further appellate review.


FINDING OF FACT

Throughout the pendency of the appeal, the competent and credible evidence of record indicates that the Veteran's left fifth finger disability is currently manifested by limitation of motion and ankylosis at the proximal interphalangeal (PIP) joint. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for the service-connected left fifth finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5156, 5227, 5230 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim for an initial compensable rating arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Compensation and Pension exam results printed on October 29, 2010, indicate that the Veteran failed to report for his scheduled examination.  In a September 2011 supplemental statement of the case, the RO notified the Veteran that he was deemed as having failed to report for his examination. The Veteran was provided 30 days to respond, but he did not do so.  The Board observes that the supplemental statement of the case was sent to the Veteran's address of record (the same address as the prior examination notice) and was not returned as undeliverable. 

In reviewing the examination request, it appears that the Veteran's address was correctly listed and therefore, the presumption of regularity applies.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65   (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed that they have properly discharged their official duties). 

In sum, the Veteran failed to report for his VA examination scheduled in conjunction with his claim and he has not provided good cause for his failure to appear.  In this regard, the Board notes that the duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As information obtained at the VA examination would be highly relevant evidence in establishing the current severity of the Veteran's service-connected condition, he has a duty to report for such examination or, at the very least, to respond to the examination notices.  The Veteran's lack of response to the notice of examination and request for a response from the AMC speaks against finding remand is warranted for another VA examination.  Thus, the claim will be rated based on the current evidence of record.

The Board notes that the Veteran reported additional VA treatment in Manchester referable to the service-connected disability on appeal.  However, the RO/AMC searched for VA treatment records not already associated with the claims file, and no additional records were found.  The Veteran was notified of this in the September 2011 supplemental statement of the case.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.1 , 4.20 (2011).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1  (2011); Schafrath v. Derwinski, 1 Vet App. 589 (1995). 

The appeal of this issue is based on the assignment of an initial evaluation following an initial award of service connection for these disabilities.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id. Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 

The Veteran asserts that he is entitled to a higher rating for his service-connected left fifth finger disability, currently assigned a noncompensable evaluation.  The relevant diagnostic criteria will be outlined below.

Under DC 5230, a noncompensable rating is warranted for any limitation of motion of the ring or little finger on the major or minor hand.  There is no higher disability evaluation available under DC 5230. 

DC 5227, ankylosis of the ring or little finger, is also potentially applicable.  Under DC 5227, a maximum noncompensable rating is warranted for unfavorable or favorable ankylosis of the ring or little finger on the major or minor hand.  38 C.F.R. § 4.71a , DC 5227.  When evaluating ankylosis of the little finger, the Board may consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the Veteran's hand.  Id. at Note. 

As discussed below, the Veteran's disability is evaluated as noncompensable regardless of whether it is evaluated as limitation of motion or ankylosis, and he is still able to move his left fifth finger.  Therefore, the Board finds that the RO's selection of DC 5230 is appropriate.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence). 

A compensable rating for a fifth finger disability requires amputation.  See 38 C.F.R. § 4.71a , DC 5156.  Under DC 5156, amputation of the little finger, a 10 percent evaluation is warranted for amputation of the little finger on the major or minor hand, without metacarpal resection, at the PIP joint or proximal thereto.  38 C.F.R. § 4.71a , DC 5156.  It is noted that single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  38 C.F.R. § 4.71a , DC 5156, at Note.  In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a , DC 5216, unfavorable ankylosis of five digits of one hand.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and PIP joints either in extension or full flexion or with rotation or angulation of a bone.  Id. Note (3)(ii) explains that if both the metacarpophalangeal and PIP joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or PIP joints were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis. 

The Veteran underwent VA examination in April 2004.  At that examination, he complained of some awkwardness of his left hand, due to his ankylosis of his fifth finger.  The examiner indicated that the left hand was essentially normal, except for the fifth finger, which presented a PIP joint that was fused at 40 degrees of flexion.  The MP joint showed essentially normal range of motion.  The DIP joint extended to 40 degrees actively and passively to 0 degrees with flexion from 0 to 60 degrees.
The overall alignment of the finger was satisfactory but when the fist was closed, the fifth finger extended beyond the rest of the hand.

A private treatment record dated May 2004 indicates that the Veteran had active motion of the PIP joint at 35 to 40 degrees and of the DIP joint from 0 to 50 degrees.  The passive range of motion was 30 to 50 degrees at the PIP joint.  The range of motion was from 0 to 90 degrees at the MP joint.  The Veteran indicated that he wanted the finger amputated at the PIP joint.  The provider discussed the potential problems of such amputation with the Veteran.

An additional private record dated December 2004 indicates that the left little finger appeared to be solid.  The little finger was fused at 35 degrees of flexion at the PIP joint.  The position of arthrodesis had good alignment.  The range of motion at the DIP joint was 20 to 60 degrees.  The Veteran complained of decreased grip strength in the left hand.  

The provider also discussed limitation of motion of the left ring finger.  It's unclear from the record whether such is related to the Veteran's service connected left little finger.  The Board notes in this regard that the Veteran claimed service connection for a disability of his left ring finger.  This claim was denied by a July 2007 rating decision.

A June 2007 general medical VA examination indicated that the Veteran had decreased motion in the small finger of the left hand.

The record shows that the Veteran has some ankylosis of the left fifth finger PIP joint.  As noted above, this condition cannot be evaluated as an amputation under DC 5156 because there is no evidence showing that his metacarpophalangeal joint is also ankylosed.  If only the PIP joint is ankylosed, it may be rated as unfavorable ankylosis if certain limitation of motion requirements are met.  38 C.F.R. § 4.71 , Note (3)(iii) preceding DC 5216.  Regardless, a noncompensable evaluation is the maximum available evaluation for favorable or unfavorable ankylosis of the left fifth finger.  38 C.F.R. § 4.71a , DC 5227. 

The evidence of record shows that the Veteran has, at worst, favorable or unfavorable ankylosis of the left fifth PIP joint.  In the absence of additional ankylosis of the metacarpophalangeal joint, his disability may not be rated as an amputation.  38 C.F.R. § 4.71, Note (3)(iii) preceding DC 5216.  Thus, he is not entitled to a compensable evaluation under DC 5156, 5227 or 5230.  38 C.F.R. § 4.71a , DCs 5156, 5227, 5230.  Further, there is no evidence to show that the Veteran has limitation of motion of other digits due to his left fifth finger disability, or that it interferes with the overall function of his hand.  Therefore, an additional evaluation is not warranted.  38 C.F.R. § 4.71a , DC 5227 at Note. 

Lastly, the Veteran has asserted that his left fifth finger disability caused functional impairment because he could not move it very well.  The Board has considered whether an increased disability rating is warranted for his left fifth finger disability based on functional loss due to pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40  and 4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202   (1995). However, in Johnston v. Brown, 10 Vet. App. 80, 85   (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40  and 4.45 are applicable.  In this case, the Veteran is receiving a noncompensable evaluation for his left fifth finger disability under Diagnostic Code 5230.  This is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40  and § 4.45 are not for consideration. 

Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and the appeal is denied.  38 U.S.C.A. § 5107(b) . 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's finger warranted a compensable rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected left little finger disability but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.



ORDER

Entitlement to an initial compensable rating for fracture of the fifth (little) finger of the left hand is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


